Case 1:21-cv-00194-JLS-LGF Document 2-2 Filed 02/03/21 Page 1 of 8




EXHIBIT A
FILED: ERIE COUNTY CLERK 02/07/2020 12:00 PM                                                                                                                                        INDEX NO. 801852/2020
NYSCEF DOC. NO. Case
                1    1:21-cv-00194-JLS-LGF Document 2-2 Filed 02/03/21 RECEIVED
                                                                        Page 2 ofNYSCEF:
                                                                                  8      02/07/2020



            STATE           OF NEW YORK
            SUPREME                  COURT                  :    COUNTY               OF ERIE



            ANN         HARRIPERSAUD,                         Individually                   and     as
            Parent          and      Natural            Guardian        of
            MAYA           HARRIPERSUAD,                               an   Infant
            1 William             Corrie          Drive

            Monroe,             New        York        10950,
                                                                                             Plaintiffs,                                                     SUMMONS


            v.                                                                                                                                               Index   No.


            SHER-BAIL                   ASSOCIATES                      LLC
            570        Delaware            Avenue

            Buffalo,            New York               14202,


            WAL-MART                    STORES                  EAST,        LP
            702        SW     8TH       St

            Bentonville,                AR,       72712-6209,
            d/b/a
            WAL-MART
            3290        Sheridan               Drive

            Amherst,              New        York           14226,


                                                                                             Defendants.




            To the        above-named                      Defendants:

                                                                                                                                                                           Plaintiffs'
                           YOU          ARE       HEREBY                SUMMONED                     AND        REQUIRED                  to serve           upon    the                   attorney,        at
            the       address        stated         below,          a written            Answer         to the       attached          Complaint.


                           If this      Summons                   is served           upon        you      within      the     State        of New    York   by personal     service    you
            must        respond            within           TWENTY                (20)     days         after       service,        not      counting    the day   of service.       If this
            Summuno               is not       personally               delivered           to you         within      the     State        of New York     you must     respond     within
            THIRTY           (30)       days        after        service      is completed,                 as provided             by law.


                           If you       do      not     respond             to the        attached          Complaint              within         the   applicable         time     limitation     stated
            above        a Judgment                 will        be entered            against       you,        by default,          for the        relief     demanded           in the    Ccrñplaiñt,
            without        further         notice          to you.


                           This      action         is brought              in the       County         of ERIE         because             of:

                          Plaintiffs'
                                              residence,               or place          of business;
                         Defendants'

            1
                 X.                                 residence;
                         Designation                made          by    Plaintiffs.




                                           Rosenthal,      Kooshoian         Lennon,      LLP                                  &
                        ATTORNEYS AND COUNSELORS AT LAW / 80 WEST HURON STREET / BUFFALO, NEW YORK 14202 / (716) 854-1300
                                                                                                        1 of 7
FILED: ERIE COUNTY CLERK 02/07/2020 12:00 PM                                                                     INDEX NO. 801852/2020
NYSCEF DOC. NO. Case
                1    1:21-cv-00194-JLS-LGF Document 2-2 Filed 02/03/21 RECEIVED
                                                                        Page 3 ofNYSCEF:
                                                                                  8      02/07/2020




            DATED:          Buffalo,   New York
                            February    7, 2020




                                                    J. Patrick      Lennon,       Esq.
                                                    ROSENTHAL,               KOOSHOlAN         & LENNON,   LLP
                                                    Attorneys        for    the   Plaintiffs
                                                    80 West        Huron      Street
                                                    Buffalo,      New      York   14202
                                                    (716)      854-1300




                                   Rosenthal,      Kooshoian      & Lennon,       LLP
                ATTORNEYS AND COUNSELORS AT LAW / 80 WEST HURON STREET / BUFFALO, NEW YORK 14202 / (716) 854-1300

                                                               2 of 7
FILED: ERIE COUNTY CLERK 02/07/2020 12:00 PM                                                                                                                                             INDEX NO. 801852/2020
NYSCEF DOC. NO. Case
                1    1:21-cv-00194-JLS-LGF Document 2-2 Filed 02/03/21 RECEIVED
                                                                        Page 4 ofNYSCEF:
                                                                                  8      02/07/2020



            STATE          OF NEW YORK
            SUPREME                 COURT                  :      COUNTY              OF ERIE



            ANN        HARRIPERSAUD,                         Individually                     and        as
            Parent        and         Natural          Guardian        of
            MAYA          HARRIPERSUAD,                              an     Infant,


                                                                                              Plaintiffs,                                                                   COMPLAINT
           v.
                                                                                                                                                                            Index       No.
            SHER-BAIL                  ASSOCIATES                        LLC,
           WAL-MART                    STORES                  EAST,        LP,       d/b/a

           WAL-MART,
                                                                                              Defendants.




                          The         Plaintiffs,          ANN       HARRIPERSAUD,                               Individually           and      as Parent           and      Natural         Guardian             of


            MAYA         HARRIPERSUAD,                              an     Infant,      by and            through          her      attorneys,         Rosenthal,             Kooshoian              &


            Lennon,            LLP,      for    her    cause             of action          against           the    above-named                 Defendants             herein        alleges            the


           following:



                          1.               At the          time     of the        subject          incident,           Plaintiff      ANN        HARRIPERSAUD                         and,     her


           daughter,            Infant         Plaintiff        MAYA           HARRIPERSAUD,                              were      resideñts          of the        County         of Erie        and     State


           of New         York.



                          2.               As       of the        date     of this      Complaint,                  Plaintiff      ANN        HARRIPERSAUD                       and,        her    daughter,


            Infant      Plaintiff        MAYA          HARRIPERSAUD,                               are        residents          of the       County       of Orange            and      State       of New


           York.



                          3.               Upon        information                and       belief,       at all times             hereinafter          mentioned,             the      Defendant,


           SHER-BAIL                  ASSOCIATES,                        LLC      was        and      still     is a domestic             limited        liability     company            duly      cigañized


           and       existing         under         and        by virtue         of the        laws       of the        State       of New        York      and       was     authorized             to do


           business             in the      State          of New         York       with      offices          for the         transaction         of business             located          at 570


           Delaware             Avenue,             Buffalo,         New York                14202.




                                         Rosenthal,        Kooshoian      & Lennon,       LLP
                      ATTORNEYS AND COUNSELORS  AT  LAW / 80 WEST HURON STREET / BUFFALO, NEW YORK 14202 / (716) 854-1300

                                                                                                          3 of 7
FILED: ERIE COUNTY CLERK 02/07/2020 12:00 PM                                                                                                                                                   INDEX NO. 801852/2020
NYSCEF DOC. NO. Case
                1    1:21-cv-00194-JLS-LGF Document 2-2 Filed 02/03/21 RECEIVED
                                                                        Page 5 ofNYSCEF:
                                                                                  8      02/07/2020



                           4.                 Upon         information             and       belief,       at all times              mentioned               herein,           the     Defendant,


           SHER-BAIL                    ASSOCIATES,                       LLC,       is the       owner          of a certain               property          and        the     premises             located            at


           3290       Sheridan                Drive,        in the       Town        of Amherst,                 County            of Erie         and     State         of New          York.



                           5.               That         at all times         hereinafter               mentioned,             the         Defendant,            SHER-BAIL                   ASSOCIATES,


           LLC,       by and            through           its agents,            servants         and/or            employees,               operated,           maintained,                 managed,


           possessed                and       controlled           the     premises             and       property          located           at 3290          Sheridañ               Drive,        in the     Town


           of Amherst,                  County           of Erie       and       State       of New            York,        and      actively         derived            revenue             and     income


           from      the        operation             of the       business           at that          location.



                           6.               That         at all times         hereinafter               mentioned,             the     Defendant,                SHER-BAIL                   ASSOCIATES,


           LLC,       by and            through           its agents,            servants         and/or            employees,               as the        operator,            manager,             possessor,


           and     controller              of the        aforementioned                   prerñises            had      a duty        to maintain             the      aforementicñêd


           premises,              in a safe           manner           and       conditioñ         for     use       by the        general          public         and       its invitees,           including


           the    Plaintiff             ANN       HARRIPERSAUD                        and,        her      daughter,              Infant      Plaintiff       MAYA             HARRiPERSAUD.



                           7.               At all times            hereinafter              mentioned,               the     Defendant,              WAL-MART                       STORES             EAST,           LP


           was       and        still    is a duly          formed           and     organized                foreign        corporation                 existing          under        and        by virtue            of


           the    laws          of the        State        of Arkansas,               and       at all times             herein        relevant,            was        authorized              to do


           business              in the          State      of New         York.


                           8.                 Upon         information             and      belief,        and       at all times             herein         mentioned,                the     Defendañt,


           WAL-MART                     STORES              EAST,          LP,      regularly            solicits       busiñêss             within        the      State        of New            York      and


           does       engage              in a persistent                 course          of conduct                of marketing,               distributing             and         selling       goods          for        its


           own       profit       within          and      to the        State      of New             York      along        with         many       other         states       within        the      United


           States,         and          derives          substantial             revenue          from         its services                rendered           in the         State       of New           York.


                           9.               Upon          information              and      belief,        and       at all times             herein         meñticaed,                the     Defendant,


           WAL-MART                     STORES              EAST,          LP,     was       doing         business            as WAL-MART,                         with       a large         retail      store


           open       to the            public       and      its invitees           on     the       property          and        premises              located         at 3290           Sheridan            Drive,


           in the      Town             of Amherst,             County             of Erie        and      State        of New             York.


                                        Rosenthal,        Kooshoian      & Lennon,       LLP
                                   COUNSELORS  AT  LAW / 80 WEST HURON STREET / BUFFALO, NEW YORK 14202 /(716) 854-1300
                     ATTORNEYS AND

                                                                                                         4 of 7
FILED: ERIE COUNTY CLERK 02/07/2020 12:00 PM                                                                                                                                            INDEX NO. 801852/2020
NYSCEF DOC. NO. Case
                1    1:21-cv-00194-JLS-LGF Document 2-2 Filed 02/03/21 RECEIVED
                                                                        Page 6 ofNYSCEF:
                                                                                  8      02/07/2020



                         10.             Upon        information               and         belief,         and    at all times            herein          menticñed,            the      Defendant,


           WAL-MART                STORES                EAST,         LP,      while         doing         business             as    WAL-MART,                   occupied,           managed,


           possessed,              maiñtained              and        controlled             the      property            and      premises           located            at 3290        Sheridan


           Drive,      in the       Town         of Amherst,                County            of Erie         and       State         of New       York.



                         11.             That      at all times             hereinafter               mentioned,            the        Deféñdañt,            WAL-MART                 STORES


           EAST,       LP,     while         doing        business             as WAL-MART,                         by and         through         itheir       agents,        servants            and/or


           emp|cyees,              operated,            maintained,                 managed,               possessed              and     controlled            the    premises              and     property


           located       at 3290           Sheridan             Drive,         Town          of Amherst,                County           of Erie      and        State     of New            York,       and


           derived       revenue             and        income         from         the     operation             of the         business          at that         !ccation.



                        12.              That      at all times             hereiñafter               menticñéd,            the        Defendant,            WAL-MART                 STORES


           EAST,       LP,     while         doing        business             as     WAL-MART                    by and          through         their      agents,        servants           and/or


           employees,              as the       operator,            manager,               possessor,              and     conticiler           of the         aforementioned                 premises,


           had      a duty     to maintain               the    aforementicñed                       premises,            in a safe           manner            and   condition          for       use   by the


           general       public        and      their      invitees,          including              the    Plaintiff      ANN          HARRIPERSAUD                        and,       her     daughter,


           Infant     Plaintiff      MAYA            HARRIPERSAUD.



                        13.              Upon        information               and        belief,      at all times             hereinafter          menticñed,             the      Defendants,


           SHER-BAIL               ASSOCIATES,                       LLC,       and        WAL-MART                    STORES             EAST,           LP,    while     doing         business           as


           WAL-MART,                by     and       through          their     agents,              servants,          employees,               contractors,             property           management


           and/or      maintenance                 personnel,               were          responsible            for     properly         constructing,               inspecting,             and


           maintaiñiñg             the     premises             and      property            in a reasonably                    safe     conditica.



                                                                                     75
                        14.              That      on     or about            the           day       of February,               2017,        at approximately                 5:30      p.m.,       the

                                                                                                                                                                                    Defendants'
           Infant     Plaintiff,       MAYA             HARRIPERSAUD,                           was         lawfully       and        properly        vialking        on the


           WAL-MART                store        property         and        premises            !ocated           at 3290             Sheridan            Drive,      in the      Town         of


           Amherst,           County         of Erie           and     State         of New            York      when       she         was      caused          to slip    and       fall    as a result




                                                        Kooshoian      & Lennon,       LLP
                                        Rosenthal,
                                                       80 WEST HURON STREET / BUFFALO, NEW YORK 14202 / (716) 854-1300
                     ATTORNEYS AND COUNSELORS AT LAW /

                                                                                                       5 of 7
FILED: ERIE COUNTY CLERK 02/07/2020 12:00 PM                                                                                                                                           INDEX NO. 801852/2020
NYSCEF DOC. NO. Case
                1    1:21-cv-00194-JLS-LGF Document 2-2 Filed 02/03/21 RECEIVED
                                                                        Page 7 ofNYSCEF:
                                                                                  8      02/07/2020



           of a dangerous,                    hazardous               and/or        defective          condition           while      lawfully         walking         as an       invitee       into    the

           Defendants'
                                    premises.



                           15.            That       the     Defendañts,               SHER-BAIL                 ASSOCIATES,                     LLC,        and    WAL-MART                   STORES


           EAST,        LP,       while        doing        business             as WAL-MART,                     by and           through        their      agents,         servants,


           managers,               contractors              and/or       employees               were         negligent,           careless           and/or       reckless         through        their


           acts     or their        omissions               to act      in the       construction,              inspection,           maintenance,                 control        and/or         care     of


           the    premises            and       property         known             as WAL-MART                   located           at 3290            Sheridan         Drive,        in the       Town         of


           Amherst,              County         of Erie        and       State         of New          York      and       in ñêg|igently,             careiêssly          and/or           recklessly


           creating         a dangerous                conditioñ              and/or       permitting           a dangerous                 coñditicñ          to exist.



                           16.            That       as a result              of the      negligence,            carelessness                 and/or         recklessness              of the


           Defendants,               SHER-BAIL                 ASSOCIATES,                      LLC,      and        WAL-MART                  STORES              EAST,         LP,     while      doing


           business              as WAL-MART,                    by and            through       their        agents,        servants,           managers,             contractors             and/or


           employees,               the     Infant       Plaintiff,        MAYA           HARRIPERSAUD,                         has       sustained            serious          permanent           and


           personal          injuries,         conscious               pain     and       suffering,          loss     of enjoyment               of life,     incurred          medical          and


           hospital         expenses,             loss       of income,             and       continues          to sustain           further         damages            into    the    future.



                           17.            That       at all times             herein       mentioned,                the   Infant        Plaintiff,       MAYA         HARRIPERSAUD                         was


           the    infant         daughter         of the       Plaintiff,          ANN        HARRIPERSAUD,                          and      as a result           of the       injuries      which       the


           Infant     Plaintiff        sustained,             Plaintiff,         ANN         HARRIPERSAUD                          has      becorne          legally      responsible             for    her


           daughter's             medical         and        hospital          expenses,           all to her           damage            in an amount              in excess            of the


           jurisdictional            limits      of all lower            courts.



                           18.            That       this    action        falls     within      one      or more           of the        exemptions             or exc!usions               to Article         16


           of the     CPLR           §1602.




                                                         Koosholan      & Lennon,       LLP
                                         Rosenthal,
                                                                HURON STREET / BUFFALO, NEW YORK 14202 / (716) 854-1300
                      ATTORNEYS AND COUNSELORS AT LAW / 80 WEST

                                                                                                        6 of 7
FILED: ERIE COUNTY CLERK 02/07/2020 12:00 PM                                                                                                                      INDEX NO. 801852/2020
NYSCEF DOC. NO. Case
                1    1:21-cv-00194-JLS-LGF Document 2-2 Filed 02/03/21 RECEIVED
                                                                        Page 8 ofNYSCEF:
                                                                                  8      02/07/2020



                       WHEREFORE,              the     Plaintiffs,       ANN     HARRIPERSAUD,                         Individually          and     as    Parent        and


           Natural      Guardian       of MAYA        HARRIPERSUAD,                    an     Infant,         demand           judgment          against         the


           Defendants,        SHER-BAIL          ASSOCIATES,                   LLC,    and       WAL-MART                  STORES             EAST,        LP,     while       doing


           busiñêss       as WAL-MART,                in an amount          which      exceeds               the   jurisdicticñal           limits   of all lower          courts,


           which      would   otherwise        have     jurisdiction        in this    action,          together        with     interest,       from      the    date     of the


           verdict     rendered      herein.


           DATED:                  Buffalo,    New York
                                   February      7, 2020




                                                                         J. Patrick      Lennon,              Esq.

                                                                         ROSENTHAL,                    KOOSHOlAN                    & LENNON,              LLP
                                                                         Attorneys           for       the    Plaintiffs
                                                                         80 West       Huron            Street

                                                                         Buffalo,      New         York       14202

                                                                         (716)      854-1300




                                                                     L     8 WEST HU               N    T      E /B        FAL      , NEW      ORK 14202 / (716) 854-1300
                     ATTORNEYS AND COUNS               ORS A


                                                                                    7 of 7
